 

: i Poradd CoGnty ARécorder-Crerk" FLSD Docket 10/30/2020 Page 1 of 2

Web

 

 

Pole allah el)

GRANT DEED

 

 

Recording Information

Document Number: Recording Date:
2017-0031673 07/31/2017 10:52:04 AM

Number Pages:
2

 

Book Page

 

Book Page

 

 

Grantor:
KLAYMAN LARRY

Grantee:
JAMES DINAA

 

Parcel: 124386026100 APN 124 360 26 100
 

0220-cv-6 ot ty ent 27-1 Cen rk FLSD Docket 10/30/2020 Page 2 of 2
ora oun ecoraer-

 

 

Next Result

Document Type

 

GRANT DEED

 

Recording Information

 

Document Number: Recording Date:
2019-0042386 10/08/2019 08:28:55 AM

Number Pages:
2

 

Book Page

 

Book Page

 

 

Grantor:
JAMES DINAA

Grantee:
SALVA VERITATE LLC

 

Parcel: 12436026100 APN 124 360 26 100
